Exhibit 10.2

Execution Version

AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF
AIREON LLC
A DELAWARE LIMITED LIABILITY COMPANY

This Amendment No. 5 to Second Amended and Restated Limited Liability Company
Agreement (this "Amendment"), of Aireon LLC (the "Company"), is dated as of
March 8, 2017 and is entered into by NAV CANADA Satellite, Inc., a Delaware
corporation; Iridium Satellite LLC, a Delaware limited liability company; ENAV
North Atlantic LLC, a Delaware limited liability company; IAA North Atlantic
Inc., a Delaware corporation; and Naviair Surveillance A/S, a Danish limited
liability company (collectively, the "Members"); NAV CANADA, a Canadian
corporation ("NAV CANADA"); Enav, S.p.A., a company formed under the laws of the
Italian Republic ("Enav"); Irish Aviation Authority Limited, a company organized
under the laws of the Republic of Ireland ("IAA"); Naviair, an independent state
owned company owned by the Kingdom of Denmark, registered with the Danish
Business Authority under CVR-no.: 26 05 97 63 ("Naviair"); and the Company.

RECITALS

A.The Members, NAV CANADA, Enav, IAA, Naviair and the Company are party to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of February 14, 2014, as amended (the "Operating Agreement").

B.The Members, NAV CANADA, Enav, IAA, Naviair and the Company wish to amend the
Operating Agreement as set forth herein, effective as of January 1, 2016.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
agree as follows:

1.Amendments.

a.The definition of "Accrued Dividend" contained in Article 1 of the Operating
Agreement is hereby amended and restated in its entirety and replaced with the
following, effective as of January 1, 2016:

“Accrued Dividend” means, (i) with respect to any Preferred Interest issued on
the A&R Effective Date, the Second A&R Effective Date or in connection with the
Second Additional Investors Tranche Financing, the Third NAV CANADA Tranche
Financing, the Third Additional Investors Tranche Financing, the Fourth NAV
CANADA Tranche Financing, the Fourth Additional Investors Tranche Financing, the
Fifth NAV CANADA Tranche Financing or the exercise of the Contingent B Financing
Option (if any), (A) prior to January 1, 2021, zero (0), and (B) on or after
January 1, 2021, an amount that would have accrued if the total amount of
Unreturned Capital attributable to such Preferred Interest had been accruing
daily at the rate of five percent (5%) per annum, from (and including) the date
of issuance of such Preferred Interest until (and including) the date on which
such Preferred Interest is converted into Common Interest or redeemed with full
payment of applicable Redemption Price by the

 

 

--------------------------------------------------------------------------------

 

Company, (ii) with respect to any Preferred Interest issued in connection with
the Second NAV CANADA Tranche Financing, (A) prior to January 1, 2021, zero (0),
and (B) on or after January 1, 2021, an amount that would have accrued if the
total amount of Unreturned Capital attributable to such Preferred Interest had
been accruing daily at the rate of ten percent (10%) per annum, from (and
including) the date of issuance of such Preferred Interest until (and including)
the date on which such Preferred Interest is converted into Common Interest or
redeemed with full payment of applicable Redemption Price by the Company, and
(iii) with respect to any Non-Voting Preferred Interest issued, an amount that
would have accrued if the total amount of Unreturned Capital attributable to
such Non-Voting Preferred Interest had been accruing daily at the rate to be
determined by the Board of Directors and reflected in the applicable Addendum of
Designation attached to this Agreement, from (and including) the date of
issuance of such Non-Voting Preferred Interest and thereafter."

b.The definition of "Non-Voting Preferred Interests" contained in Article 1 of
the Operating Agreement is hereby amended and restated in its entirety and
replaced with the following, effective as of January 1, 2016:

“Non-Voting Preferred Interests” means Interests designated by the Board of
Directors as “Non-Voting Preferred Interests” with the rights and privileges
(including the right to receive the Accrued Dividend on or after January 1,
2021) set forth in this Agreement, the applicable Addendum of Designation and
held by those Persons designated by the Board of Directors from time to time
and/or any of their respective Permitted Transferee.

c.The definition of "Preferred Interests" contained in Article 1 of the
Operating Agreement is hereby amended and restated in its entirety and replaced
with the following, effective as of January 1, 2016:

“Preferred Interests” means Interests designated by the Board of Directors as
“Preferred Interests” with the rights and privileges (including the right to
receive the Accrued Dividend on or after January 1, 2021) set forth in this
Agreement and held by NAV CANADA US Subsidiary, the Additional Investors
Subsidiaries and/or any of their respective Permitted Transferees and which have
not been converted into Common Interests in accordance with the terms hereof.

2.Except as expressly provided herein, nothing in this Amendment shall be deemed
to waive or modify any of the other provisions of the Operating Agreement. In
the event of any conflict between the Operating Agreement, any previous
amendment of the Operating Agreement, this Amendment and any subsequent
amendment, the document later in time shall prevail.

3.This Amendment shall be binding upon and shall inure to the benefit of the
successors in interest of the parties hereto.

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first hereinabove set forth.

 

Aireon LLCIridium Satellite LLC

By: /s/ Donald L.
Thoma                                                    By:  /s/ Matthew J.
Desch

Name:  Donald L. ThomaName:  Matthew J. Desch

Title:  Chief Executive OfficerTitle:  Chief Executive Officer

 

NAV CANADA Satellite, Inc.Naviair Surveillance A/S

By: /s/ Neil R. Wilson                                                      
  By:  s/ Morton Dambæk

Name:  Neil R. WilsonName:  Morton Dambæk

Title:  PresidentTitle:  Chairman

By: /s/ Leigh Ann
Kirby                                                    By:  /s/ Søren
Stahlfest Møller

Name:  Leigh Ann KirbyName:  Søren Stahlfest Møller

Title:  Vice President and SecretaryTitle:  CEO

 

Enav S.p.A.ENAV North Atlantic LLC

By: /s/ Roberta Neri                                                         
  By:  /s/ Jason Gerlis

Name:  Roberta NeriName:  Jason Gerlis

Title:  Chief Executive OfficerTitle:  Director

 

NAV CANADAIAA North Atlantic Inc.

By: /s/ Neil R. Wilson                                                      
  By:  /s/ Philip Hughes

Name:  Neil R. WilsonName:  Philip Hughes

Title:  President & CEOTitle:  President

By: /s/ Leigh Ann
Kirby                                                    By:  /s/ Maeve Hogan

Name:  Leigh Ann KirbyName:  Maeve Hogan

Title:  Vice President, General Counsel &Title:  Secretary and Treasurer

Corporate Secretary

Irish Aviation Authority LimitedNaviair

By: /s/ Eamonn Brennan                                                  
  By:  /s/ Morton Dambæk

Name:  Eamonn BrennanName:  Morton Dambæk

Title:  Chief ExecutiveTitle:  CEO

Signature Page to Amendment No. 5

3

 